UNITED STATES OF AMERICA Before the SECURITIES AND EXCHANGE COMMISSION In the Matter of Kinetics Mutual Funds, Inc. Application Pursuant to Section6(c) for an Kinetics Portfolios Trust Order of Exemption from Rule12d1-2(a) Kinetics Asset Management, Inc. and Kinetics Funds Distributor, Inc. File No.812- Please direct all written and oral communications concerning this application to: Mary Jo Reilly Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, Pennsylvania 19103 Phone: (215)988-1137 Fax: (215)988-2757 maryjo.reilly@dbr.com With a copy of written communications to: Jay H. Kesslen Senior Vice President General Counsel Kinetics
